In this proceeding to discipline the respondent, an attorney (admitted to the Bar as Vincent Frank Tomaselli), upon charges of misconduct, the respondent has moved to voluntarily suspend himself from the practice of law. The respondent was admitted to the Bar by this court on December 14, 1966. The respondent is charged in these proceedings with professional misconduct as follows: (1) neglecting 15 different matters entrusted to him by clients; misrepresenting the status of these matters to his clients; misappropriating certain funds given to him for the purpose of paying incidental expenses; and failing to co-operate with substituted attorneys; (2) failing to return $500 in escrow funds held by him; (3) failing to co-operate with the petitioner and the Committee on Grievances of the Queens County Bar Association in their investigation of five different complaints against him; (4) committing perjury at a hearing before a subcommittee of the Queens County Bar Association; (5) knowingly deceiving and misrepresenting the facts to petitioner’s subcommittee; and (6) wrongfully attempting to thwart two investigations by the Queens County Bar Association by attempting to induce the complainants to withdraw their complaints. The petitioner supports the respondent’s application. The charges pending against the respondent are held in abeyance pending further action by this court. The respondent is indefinitely suspended from .the practice of law until further order of this court. The respondent is granted leave to make appropriate application, when and if he is able and so advised, for disposition of the charges against him, and for eventual reinstatement to membership at the Bar, if such restoration be then deemed merited. Such application should be made, not only upon the proof then *611available, but also upon all of the proceedings heretofore had herein. It may then be determined whether to prosecute further the charges against him and whether the suspension should continue pending their disposition. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.